 1                                                                         Honorable Christopher M. Alston
                                                                                          Location: Seattle
 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES BANKRUPTCY COURT
 9                          FOR THE WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
10

11   IN RE:                                                  )            Chapter 7
                                                             )            Case No. 17-14798
12   JOSHUA JAMES LINN and                                   )
     JENNIFER KULAYA SOUNALATH-LINN                          )            DECLARATION OF TRUSTEE
13
                                                             )            IN SUPPORT OF MOTION TO
14                                  Debtor                   )            PAY EXEMPTION

15                      Nancy L. James, under penalty of perjury, declares as follows:
16
                        1. I am the Trustee in the above referenced proceedings and make this
17
     declaration in support of the Trustee’s Motion to Disburse Exemptions [Doc. 20] and the
18
     Court’s comments on the Submitted but not entered Order [Doc. 24].
19

20                      2. The Debtors listed on their schedules a 2014 Toyota Highlander automobile

21   valued at $22,000 and claimed an exemption in the amount of $20,650.
22
                        3. Post-petition, the Debtors were in an automobile accident in which the
23
     vehicle was determined to be “totaled” by the insurance company. The insurance company
24

25
     paid to the Debtors the sum of $33,158 for the value of the vehicle after withholding the

26   deductible of $500.
27

28


     Dec of Trustee in Support of Mot to Pay Exemption- 1
                                                                                          Nancy L. James, Trustee
                                                                                           15008 – 63rd Drive SE
                                                                                          Snohomish, WA 98296
                                                                                                  (425) 485-5541
Case 17-14798-CMA             Doc 25        Filed 11/14/18       Ent. 11/14/18 12:42:04   Pg. 1 of 2
 1                      4. The Debtors amended their schedules and exemptions listing the value of the
 2
     vehicle as the amount paid by the insurance company and claimed exemptions of $23,977.56,
 3
     leaving equity for the estate of $9,180.
 4

 5
                        5. The Debtors turned over the amount of $12,508.00 which included a portion

 6   of their exemption. The Debtors are entitled to their exemption of $3,328.00.
 7                      DATED this 14th day of November, 2018.
 8
                                                                             /s/Nancy L. James
 9                                                                    ____________________________
                                                                      Nancy L. James
10
                                                                      Trustee
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Dec of Trustee in Support of Mot to Pay Exemption- 2
                                                                                      Nancy L. James, Trustee
                                                                                       15008 – 63rd Drive SE
                                                                                      Snohomish, WA 98296
                                                                                              (425) 485-5541
Case 17-14798-CMA             Doc 25        Filed 11/14/18   Ent. 11/14/18 12:42:04   Pg. 2 of 2
